Title: To Alexander Hamilton from Joseph Cross, 18 December 1799
From: Cross, Joseph
To: Hamilton, Alexander


          
            Sir,
            Portland, Decr 18th 1799.
          
          The inclosed, unsigned letter, was received by me the 8th current; and, observing your name attached to the superscription page thereof, I have taken the liberty of forwarding it to you.
          Although propriety forbids me to — respond to (as official) any letter devoid —— signature, yet I shall proudly embrace every opportunity of rendering your excellency that prompt respect, which both my duty and sentiments enjoin.
          Respectfully, & obediently Your Most Obt. Servt.
          
            J: Cross CADET, Reg A&E
          
          
            P. S. a sprain of the my right thumb has prevented my writing sooner or better
          
          
             J. C.
          
          Major-Genl. Alexander Hamilton
        